Citation Nr: 1648039	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for rectal prolapse.


ATTORNEY FOR THE BOARD

S. Michael Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1993 to January 2005 and from May 2007 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested, and was scheduled for, a videoconference hearing before a Veterans Law Judge sitting at the RO in November 2016.  The RO sent the Veteran notice letters regarding a scheduled Board hearing in September 2016 and October 2016.  Both letters were returned to the RO as undeliverable.  The September 2016 letter was marked as a vacant address and the October 2016 letter was marked that the forwarding order for the address had expired.  It appears that the Veteran may have moved and never received notice of the scheduled hearing.  A remand is required to reschedule him for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Establish contact with the Veteran, via his provided telephone numbers and/or electronic mail addresses, to obtain and verify his current mailing address.

2.  Schedule the Veteran for the next available hearing before a Veterans Law Judge of the Board at the local RO, including by videoconference.  He must be provided proper notice of the date, time, and location of the hearing.  Copies of all notification must be associated with the claims file.

3.  After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




